Title: Pio to the American Commissioners: Résumé, 22 January 1785
From: Pio, Luigi
To: American Commissioners


				⟨Paris, January 22, 1785, in French: I gave the king your letter of September 27, 1784, offering to conclude a treaty of amity and commerce. He has authorized me to assure you that nothing

would give him greater pleasure. His Majesty has lately opened and established a free port at Messina in Sicily, open to all nations, as the enclosed edict will show. Moreover, he has charged me to make you a formal declaration that United States merchant ships will be received at Messina and our other ports with the most sincere friendship; that we will always come to their and and furnish them with whatever they may need; and that they will be free to trade their own produce as well as merchandise of their own and other countries’ manufacture. Tobacco being the most essential part of American trade, as you told me during one of our private interviews, I must inform you that the king has abolished all duties on this commodity. As for other produce, you may import whatever you choose and export whatever you find useful or appealing. Commercial relations may and should be established as soon as possible, while the court considers carefully the objects of a treaty. Allow me to also point out that none of the other nations trading extensively and profitably with the Sicilies has a treaty with my court.⟩
			